FILED
                            NOT FOR PUBLICATION
                                                                            OCT 12 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ELIAS BELTRAN RASCON,                            No.   14-70900

              Petitioner,                        Agency No. A088-771-875

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 10, 2017**
                              San Francisco, California

Before: O’SCANNLAIN, TASHIMA, and BYBEE, Circuit Judges.

      Elias Beltran-Rascon petitions for review of the Board of Immigration

Appeal’s (“BIA’s”) decision holding him ineligible to adjust his status to lawful

permanent resident and ordering him removed if he does not voluntarily depart the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
United States. We have jurisdiction under 8 U.S.C. § 1252(a)(5). Our review is de

novo. See Garfias-Rodriguez v. Holder, 702 F.3d 504, 512 n.6 (9th Cir. 2012) (en

banc). For the reasons stated below, we deny the petition for review.

A.    Beltran-Rascon Is Inadmissible under § 212(a)(9)(C)(i)(I) and Therefore
      Ineligible for Adjustment of Status under § 245(a).

      Under § 212(a)(9)(C)(i)(I) of the Immigration and Nationality Act (“INA”),

any alien who “has been unlawfully present in the United States for an aggregate

period of more than 1 year . . . and who enters or attempts to reenter the United

States without being admitted is inadmissible.” 8 U.S.C. § 1182(a)(9)(C)(i)(I).

The purpose of the statute is “to single out recidivist immigration violators and

make it more difficult for them to be admitted to the United States after having

departed.” Carrillo de Palacios v. Holder, 708 F.3d 1066, 1074 (9th Cir. 2013)

(quoting In re Briones, 24 I. & N. Dec. 355, 358 (BIA 2007)).

      In this case, Beltran-Rascon admits he entered the United States without

inspection around January 2002. He further admits he voluntarily departed for

Mexico in March 2008 before reentering the United States in April 2008, again

without inspection. Thus, it is undisputed he was unlawfully present in the United

States for an aggregate period of more than one year and that he subsequently

reentered the United States without being admitted. He is inadmissible under



                                          2
§ 212(a)(9)(C)(i)(I).

      INA § 245(a) permits adjustment of status only if the alien, among other

things, is “eligible to receive an immigrant visa and is admissible to the United

States for permanent residence.” 8 U.S.C. § 1255(a). Because Beltran-Rascon is

inadmissible under § 212(a)(9)(C)(i)(I), he is ineligible for adjustment of status to

permanent lawful resident. See Garfias-Rodriguez, 702 F.3d at 514; see also

Carrillo de Palacios, 708 F.3d at 1072; Briones, 24 I. & N. Dec. at 358.

B.    The BIA Correctly Applied Ninth Circuit Law, and Regardless, the Same
      Result Would Obtain under Tenth Circuit Law.

      Beltran-Rascon argues the law of the United States Court of Appeals for the

Tenth Circuit should govern his application for adjustment of status. An

Immigration Judge (“IJ”) who hears removal proceedings “has exclusive

jurisdiction to adjudicate any application for adjustment of status . . . .” 8 C.F.R.

§ 1245.2(a)(1)(i). Appellate review of the IJ’s decision is proper in “the court of

appeals for the judicial circuit in which the immigration judge completed the

proceedings.” 8 U.S.C. § 1252(b)(2).

      Here, the underlying removal proceedings and Beltran-Rascon’s renewed

application for adjustment of status were heard in Tucson, Arizona. Appellate

review of those proceedings lay in the Ninth Circuit, and the IJ and BIA were



                                           3
correct to apply Ninth Circuit law. See id. Regardless, applying Tenth Circuit law

would make no difference here. The Tenth Circuit, like our circuit, has held that

inadmissibility under § 212(a)(9)(C)(i)(I) precludes adjustment of status to lawful

permanent resident. Padilla-Caldera v. Holder, 637 F.3d 1140, 1153 (10th Cir.

2011). Thus, irrespective of whether Ninth or Tenth Circuit law governs, Beltran-

Rascon is ineligible for adjustment of status.

      The petition for review is DENIED.




                                           4